UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

x
. . Plaintiff(s), CALENDAR NOTICE
Le 214 ve)
AN Voie.
~ Defendant(s).
x

 

PLEASE TAKE NOTICE that the above-captioned case has been sekeduled/
_te-scheduled for:

___ Status conference ____ Final pretrial conference

____ Telephone conference ____ Jury selection and trial

____ Pre-motion conference ____ Bench trial

____ Settlement conference ____ Suppression hearing

____ Oral argument ____ Plea hearing

____ Bench ruling on motion Vas Sentencing

on Zt -f 7 ~__, 20 2D , at 2: /’*4., in Courtroom 620, United States

 

Courthouse, 300 Quarropas Street, White Plains NY 10601. Adjourned from 3 f2 O/ 25

All requests for adjournments or extensions of time must be in writing and
filed on ECF as letter-motions, in accordance with paragraph 1(F) of the Court's
Individual Practices, Absent special circumstances, such requests shall be made at
least two business days prior to the scheduled appearance.

Dated: Z- 20 ~20 20
White Plains, NY

SO OR ED:

 

Vincent L. Briccetti
United States District Judge

 
